         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                       X
                                                            :
                                                            :
SARAH PALIN,                                                    No. 17 Civ. 4853 (JSR)
                                                            :
                               Plaintiff,                   :
                                                            :
                                                            :
                        -against-                           :   ECF Case
                                                            :
                                                            :
THE NEW YORK TIMES COMPANY and                              :   ANSWER TO COMPLAINT
JAMES BENNET,                                               :
                    Defendants.                             :
-------------------------------------                       X

       Defendants The New York Times Company (“The Times”) and James Bennet (“Bennet”)

(together, “Defendants”), for and as their Answer to the First Amended Complaint filed by

Plaintiff Sarah Palin (“Plaintiff”) (Dkt. 70), answer and allege as follows:

                                    NATURE OF THE ACTION

       1.      Defendants admit that this purports to be an action for defamation, and

Defendants additionally admit that there are attached to the First Amended Complaint an Exhibit

1 and an Exhibit 2 and that these are copies of an editorial published by The Times on line and in

print on June 14 and June 15, 2017, respectively (together, the “Editorial”), and Defendants

respectfully refer the Court to those Exhibits, the contents of which speak for themselves.

Defendants deny the remaining allegations set forth in Paragraph 1.

       2.      Defendants admit that Bennet was the primary author of the passages of the

Editorial at issue in this action, but deny that those passages, or any other part of the Editorial,

are defamatory of Plaintiff. Defendants further admit that Bennet is an experienced journalist
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 2 of 22



who served as editor-in-chief of The Atlantic at the time the Loughner Shooting occurred.

Defendants deny the remaining allegations set forth Paragraph 2.

       3.      Denied.

       4.      Defendants admit that the phrase “Bernie Sanders supporter and campaign

volunteer virulently opposed to President Trump” appears in the Editorial. Defendants deny the

remaining allegations set forth in Paragraph 4.

       5.      Denied.

       6.      Denied.

       7.      Denied.

       8.      Denied.

       9.      Denied.

       10.     Denied.

       11.     Denied.

       12.     Denied.

       13.     Denied.

                           PARTIES, JURISDICTION AND VENUE

       14.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 14, and on that basis deny them.

       15.     Admitted.

       16.     Admitted.

       17.     Paragraph 17 asserts a legal conclusion to which no response is required. To the

extent a response may be required, Defendants do not contest that this Court has personal

jurisdiction over them.




                                                  2
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 3 of 22



       18.     Paragraph 18 asserts a legal conclusion to which no response is required. To the

extent a response may be required, Defendants do not contest the jurisdiction of this Court.

       19.     Paragraph 19 asserts a legal conclusion to which no response is required. To the

extent a response may be required, Defendants do not contest venue in this Court.

                                          THE FACTS

       20.     Admitted.

       21.     Defendants admit that Plaintiff resigned as Governor of Alaska in July 2009.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in Paragraph 21, and on that basis deny them.

       22.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 22, and on that basis deny them.

       23.     Admitted

       24.     Admitted.

       25.     Admitted.

       26.     Admitted.

       27.     Defendants admit that The Times’ digital advertising revenue rose approximately

19% in the first quarter of 2017. Defendants deny the remaining allegations set forth Paragraph

27.

       28.     Defendants admit that The Times and its Editorial department maintain Twitter

and Facebook accounts and that these accounts are used to share links to articles of interest,

including to the Editorial. Defendants deny the remaining allegations set forth Paragraph 28.

       29.     Denied.




                                                 3
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 4 of 22



       30.     Defendants admit that Bennet hired Bret Stephens as a columnist and that an

April 2017 column by Stephens on the subject of climate change faced some criticism by staff

members of The Times. Defendants additionally admit that the First Amended Complaint

contains an Exhibit 3 and an Exhibit 4, and Defendants respectfully refer the Court to those

exhibits, the contents of which speak for themselves. Defendants deny the remaining allegations

set forth in Paragraph 30.

       31.     Defendants admit that, following the 2016 election, it published a letter to readers

from The Times’s publisher and executive editor saying that The Times was “aim[ing] to

rededicate ourselves to the fundamental mission of Times journalism. That is to report America

and the world honestly, without fear or favor, striving always to understand and reflect all

political perspectives and life experiences in the stories that we bring to you. It is also to hold

power to account, impartially and unflinchingly.” The Times further admits that it believes its

duty is to “tell [its] readers the complete, unvarnished truth as best [it] can learn it.” To the

extent Paragraph 31 is intended to allege or imply that The Times’s reporting prior to the 2016

election was inaccurate or that it did not publish the complete, unvarnished truth to the best of its

ability, Defendants deny such allegation or implication.

       32.     Defendants admit that The Times conducted an advertising campaign in 2017

titled The Truth is Hard. Defendants additionally admit that the First Amended Complaint

contains an Exhibit 5 and an Exhibit 6, and Defendants respectfully refer the Court to those

exhibits, the contents of which speak for themselves. To the extent Paragraph 32 is intended to

allege or imply that The Times was not previously dedicated to accuracy in its reporting,

Defendants deny such allegation or implication.




                                                   4
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 5 of 22



       33.      Defendants deny that there currently are 16 members of the Editorial Board but

admit the remaining allegations set forth in Paragraph 33.

       34.      Denied.

       35.      Defendants deny that all editorials are edited by either a deputy editor or Bennet.

To the extent Paragraph 35 is intended to allege or imply that editorials are always edited by a

single person, Defendants deny such allegation or implication. Defendants admit the remaining

allegations set forth in Paragraph 35.

       36.      Admitted.

       37.      Admitted.

       38.      Admitted.

       39.      Defendants deny that Stephens was summarizing the policy of The Times or

Bennet in the quoted passage. Defendants admit the remaining allegations set forth in Paragraph

39.

       40.      Defendants admit that Bennet is responsible for the content and accuracy of the

editorials he personally authors. Defendants deny the remaining allegations set forth in

Paragraph 40.

       41.      Admitted.

       42.      Defendants admit that Bennet served as editor-in-chief of The Atlantic from 2006

to 2016, but Defendants deny the remaining allegations set forth in Paragraph 42.

       43.      Admitted.

       44.      Defendants admit that Bennet hired Bret Stephens and that Stephens’ column

regarding climate change was controversial. Defendants deny the remaining allegations set forth

in Paragraph 44.




                                                  5
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 6 of 22



       45.     Defendants admit that Bennet’s father, Douglas J. Bennet, Jr. served as the

administrator for the United States Agency for International Development under President Carter

and as Assistant Secretary of State for International Organization Affairs under President

Clinton, that Bennet’s grandfather Douglas Bennett was an economic adviser in the

administration of President Franklin Delano Roosevelt, and that Bennet’s brother Michael F.

Bennet served as Counsel to the Deputy Attorney General in the Clinton Administration and was

appointed a U.S. Senator for Colorado in 2009. Defendants deny the remaining allegations set

forth in Paragraph 45.

       46.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 46, and on that basis deny them.

       47.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 47, and on that basis deny them.

       48.     Defendants admit that Bennet was aware of threats made against his brother.

Defendants also admit that the First Amended Complaint contains an Exhibit 7, and respectfully

refer the Court to that exhibit, the contents of which speak for themselves. Defendants deny the

remaining allegations set forth in Paragraph 48.

       49.     Defendants deny that Bennet is an “outspoken advocate for gun control.”

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in Paragraph 49, and on that basis deny them.

       50.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 50, and on that basis deny them.

       51.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 51, and on that basis deny them.




                                                   6
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 7 of 22



       52.     Denied.

       53.     Denied.

       54.     Denied.

       55.     Defendants admit that Bennet hired Andrew Sullivan to write for The Atlantic and

that they are friends. Defendants deny the remaining allegations set forth in Paragraph 55.

       56.     Denied.

       57.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 57, and on that basis deny them.

       58.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 58, and on that basis deny them.

       59.     Denied.

       60.     Denied.

       61.     Defendants deny that the article “What We Know About Jared Lee Loughner”

was published in The Atlantic. Defendants admit that the First Amended Complaint contains an

Exhibit 8, and respectfully refer the Court to that exhibit, the contents of which speak for

themselves.

       62.     Defendants deny that Bennet or The Atlantic were “keeping tabs on what other

media outlets, including The Times, were reporting about the Loughner Shooting.” Defendants

admit that the First Amended Complaint contains an Exhibit 9, and respectfully refer the Court to

that exhibit, the contents of which speak for themselves. Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations set forth in

Paragraph 62, and on that basis deny them.




                                                  7
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 8 of 22



       63.     Defendants deny that the article “The More We Know” was published in The

Atlantic. Defendants admit that the First Amended Complaint contains an Exhibit 10, and

respectfully refer the Court to to that exhibit, the contents of which speak for themselves.

       64.     Defendants deny that the article “The More We Know” was published in The

Atlantic. Defendants admit that the First Amended Complaint contains an Exhibit 11 and an

Exhibit 12, and respectfully refer the Court to those exhibits, the contents of which speak for

themselves.

       65.     Denied.

       66.     Defendants deny that the column “Caldwell’s Unfairness” was published in The

Atlantic. Defendants admit that the First Amended Complaint contains an Exhibit 13, and

respectfully refer the Court to that exhibit, the contents of which speak for themselves.

       67.     Denied.

       68.     Defendants deny that the article “Ten Days That Defined 2011” was published in

The Atlantic or under “Bennet’s supervision, approval and stewardship.” Defendants admit that

the First Amended Complaint contains an Exhibit 14, and respectfully refer the Court to that

exhibit, the contents of which speak for themselves.

       69.     Denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 73, and on that basis deny them.

       74.     Denied.




                                                 8
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 9 of 22



       75.     Denied.

       76.     Defendants admit that The Times published a column by Charles Blow titled “She

Who Must Not Be Named” on December 3, 2010, but deny that this represents the view of The

Times or Bennet. Defendants further admit that the First Amended Complaint contains an

Exhibit 15, and respectfully refer the Court to that exhibit, the contents of which speak for

themselves.

       77.     Denied.

       78.     Denied.

       79.     Denied.

       80.     Admitted.

       81.     Defendants deny that communications were “exchanged and discussions had

about the truth of any claim that former Gov. Palin incited Loughner’s Shooting.” Defendants

admit the remaining allegations set forth in Paragraph 81.

       82.     Defendants admit that Bennet asked Williamson to draft the editorial and that he

asked her to look at editorials published by The Times in the wake of the Loughner Shooting

because he assumed the board “had talked about the political climate” and “wanted to harmonize

whatever [it was saying now] with the position the board had taken.” Defendants deny the

remaining allegations set forth in Paragraph 82.

       83.     Admitted.

       84.     Denied.

       85.     Denied.

       86.     Denied.

       87.     Denied.




                                                   9
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 10 of 22



       88.     Admitted.

       89.     Admitted.

       90.     Admitted

       91.     Admitted.

       92.     Denied.

       93.     Denied.

       94.     Defendants admit that the First Amended Complaint contains an Exhibit 17, and

respectfully refer to the Court to that exhibit, the contents of which speak for themselves.

       95.     Defendants admit that the word “circulated” in the draft was a hyperlink to the

ABC Article. Defendants additionally admit that the First Amended Complaint contains an

Exhibit 18, and respectfully refer the Court to that exhibit, the contents of which speak for

themselves.

       96.     Denied.

       97.     Defendants admit that the First Amended Complaint contains an Exhibit 17, and

respectfully refer the Court to that exhibit, the contents of which speak for themselves.

Defendants deny the allegations of Paragraph 97 interpreting the use of the word “pretense” in

the cited passage.

       98.     Denied.

       99.     Denied.

       100.    Denied.

       101.    Admitted.

       102.    Defendants deny that the editorial was not time-sensitive. Defendants admit the

remaining allegations set forth in Paragraph 102.




                                                 10
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 11 of 22



       103.    Defendants admit that Bennett decided to substantially re-write the editorial

himself. Defendants deny the remaining allegations set forth in Paragraph 103.

       104.    Denied.

       105.    Denied.

       106.    Denied.

       107.    Defendants admit that the First Amended Complaint contains an Exhibit 19, and

respectfully refer the Court to that exhibit, the contents of which speak for themselves.

Defendants deny the remaining allegations set forth in Paragraph 107.

       108.    Admitted.

       109.    Denied.

       110.    Denied

       111.    Denied.

       112.    Defendants admit that the Editorial was published on June 14, 2017 and that a

link to the Editorial was circulated on Twitter. Defendants further admit that the First Amended

Complaint contains an Exhibit 20 and respectfully refer the Court to that exhibit, the contents of

which speak for themselves. Defendants deny the remaining allegations set forth in Paragraph

112.

       113.    Admitted.

       114.    Denied.

       115.    Denied.

       116.    Denied.




                                                11
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 12 of 22



       117.    Defendants admit that the quoted passage appears in the Editorial, except that the

word “for” that appears in the last sentence of the quotation as set forth in Paragraph 117 does

not appear in the Editorial. Defendants deny the remaining allegations set forth Paragraph 117.

       118.    Denied.

       119.    Denied.

       120.    The Times admits that it generates revenue from various forms of advertising.

Defendants admit that the First Amended Complaint contains an Exhibit 21 and respectfully

refer the Court to that exhibit, the contents of which speak for themselves.

       121.    Denied.

       122.    Denied.

       123.    Defendants admit that The Times published an article titled “Shooting Is Latest

Eruption in a Grim Ritual of Rage and Blame” and that the First Amended Complaint contains

an Exhibit 22, but Defendants respectfully refer the Court to that exhibit, the contents of which

speak for themselves.

       124.    Defendants admit that The Times published a column by Stephens titled “The

Indigenous American Berserk Strikes Again” and that the First Amended Complaint contains an

Exhibit 23, but Defendants respectfully refer the Court to that exhibit, the contents of which

speak for themselves. Defendants deny the remaining allegations set forth in Paragraph 124.

       125.    Defendants admit that The Times published a column by Blow titled “Rhetoric

and Bullets” and that the First Amended Complaint contains an Exhibit 24, but Defendants

respectfully refer the Court to that exhibit, the contents of which speak for themselves.

Defendants deny the remaining allegations set forth in Paragraph 125.




                                                12
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 13 of 22



       126.    Defendants admit that The Times published a column by Blow titled “The Tucson

Witch Hunt” and that the First Amended Complaint contains an Exhibit 25, but Defendants

respectfully refer the Court to that exhibit, the contents of which speak for themselves.

Defendants deny the remaining allegations set forth in Paragraph 126.

       127.    Defendants admit that The Times published an article on January 15, 2011 titled

“Looking Behind the Mug-Shot Grin” and that that article contained the quoted language, except

that the word “slammed” that appears in the last paragraph of the quotation as set forth in

Paragraph 127 does not appear in the article; the word in the article is “shunned.” Defendants

admit that the First Amended Complaint contains an Exhibit 12 and respectfully refer the Court

to that exhibit, the contents of which speak for themselves. Defendants deny the remaining

allegations set forth in Paragraph 127.

       128.    Denied.

       129.    Denied.

       130.    Denied.

       131.    Defendants admit that some of its readers and others criticized the Editorial.

Defendants deny that the Editorial stated that Plaintiff incited Loughner to commit murder.

       132.    Defendants admit that Bennett was surprised by the criticism of the Editorial

because he did not understand at the time of publication that the Editorial would be understood

by some as an assertion that former Gov. Palin personally incited Loughner’s attack on Giffords.

Defendants deny the remaining allegations set forth in Paragraph 132.

       133.    Denied.

       134.    Defendants admit that the Editorial was edited and that The Times published

corrections to it. Defendants deny the remaining allegations set forth in Paragraph 134.




                                                13
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 14 of 22



       135.    Defendants admit that the first edit deleted the phrase “the link to political

incitement was clear” and added the words “But no connection to that crime was ever

established.” Defendants also admit that the phrase “[t]hough there’s no sign of incitement as

direct as in the Giffords attack” was not removed at that time. Defendants deny the remaining

allegations set forth in Paragraph 135.

       136.    Defendants admit that a second edit deleted the phrase “[t]hough there’s no sign

of incitement as direct as in the Giffords attack” and added a correction, quoted in the First

Amended Complaint. Defendants deny the remaining allegations set forth in Paragraph 136.

       137.    Defendants admit that the first correction did not mention Plaintiff. Defendants

deny the remaining allegations set forth in Paragraph 137.

       138.    Denied.

       139.    Defendants admit that The Times published a second correction, quoted in the

First Amended Complaint. Defendants deny the remaining allegations set forth in Paragraph

139.

       140.    Denied.

       141.    Denied.

       142.    Defendants admit that the NYT Opinion twitter account tweeted “We’re sorry

about this and we appreciate that our readers called us on the mistake.” Defendants deny the

remaining allegations set forth in Paragraph 142.

       143.    Denied.

       144.    Denied.

       145.    Denied.

       146.    Denied.




                                                 14
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 15 of 22



       147.    Defendants admit that the first and second corrections were printed in the print

edition of The Times on June 16, 2017. Defendants deny the remaining allegations set forth in

Paragraph 147.

       148.    Defendants admit that the quoted statement was provided to CNN. Defendants

deny the remaining allegations set forth in Paragraph 148.

       149.    Denied.

       150.    Defendants admit that the First Amended Complaint contains an Exhibit 26, and

respectfully refer the Court to that exhibit, the contents of which speak for themselves.

Defendants deny the remaining allegations set forth in Paragraph 150.

       151.    Denied.

       152.    Denied.

       153.    Denied.

       154.    Denied.

       155.    Denied.

       156.    Denied.

       157.    Denied.

       158.    Denied.

       159.    Denied.

       160.    Denied.

       161.    Denied.

       162.    Denied.

       163.    Denied.

       164.    Denied.




                                                15
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 16 of 22



       165.    Denied.

       166.    Denied.

       167.    Denied.

       168.    Denied.

       169.    Denied.

       170.    Denied.

       171.    Denied

       172.    Denied.

       173.    Denied.

       174.    Denied.

       175.    Denied.

       176.    Denied.

       177.    Denied.

       178.    Defendants admit that Bennet is responsible for the content and accuracy of

editorial he writes and that Bennet has said that his department at The Times adheres to the same

standards for fairness and accuracy as the news department at The Times. Defendants deny the

remaining allegations set forth in Paragraph 178.

       179.    Denied.

       180.    Defendants admit that the First Amended Complaint contains an Exhibit 27, and

respectfully refer the Court to that exhibit, the contents of which speak for themselves.

       181.    Defendants admit that The Times’s Standards and Ethics policy is posted on line.

Defendants admit that the First Amended Complaint contains an Exhibit 28, and respectfully




                                                16
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 17 of 22



refer the Court to that exhibit, the contents of which speak for themselves. Defendants deny the

remaining allegations set forth in Paragraph 181.

       182.     Defendants admit that the Society of Professional Journalists’ Code of Ethics is

posted on The Times’s website. Defendants admit that the First Amended Complaint contains an

Exhibit 29, and respectfully refer the Court to that exhibit, the contents of which speak for

themselves. Defendants deny the remaining allegations set forth in Paragraph 182.

       183.    Denied.

       184.    Denied.

       185.    Denied.

       186.    Denied.

       187.    Denied.

       188.    Denied.

       189.    Denied.

       190.    Denied.

       191.    Denied.

       192.    Denied.

       193.    Denied.

       194.    Denied.

       195.    Defendants admit that links to the Editorial were sent out through its social media

accounts. Defendants deny the remaining allegations set forth in Paragraph 195.

       196.    Denied.

       197.    Denied.




                                                17
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 18 of 22



       198.    Defendants admit that ethical journalists treat news subjects as human beings

deserving of respect. The Defendants deny the remaining allegations set forth in Paragraph 198.

       199.    Defendants admit that Plaintiff is a human being. Defendants deny the remaining

allegations set forth in Paragraph 199.

       200.    Denied.

       201.    Denied.

       202.    Denied.

       203.    Denied.

       204.    Denied.

       205.    Denied.

                                          Cause of Action
                                           (Defamation)

       206.    Defendants incorporate their responses to the allegations in Paragraphs 1 through

205 above as if set forth fully herein.

       207.    Denied.

       208.    Denied.

       209.    Denied.

       210.    Denied.

       211.    Denied.

       212.    Denied.

       213.    Denied.

       214.    Denied.

       215.    Denied.

       216.    Denied.



                                                18
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 19 of 22



       217.    Denied.

       218.    Denied.

       219.    Denied.

       220.    Denied.

       221.    Denied.

                                    PRAYER FOR RELIEF

       Defendants deny that Plaintiff is entitled to any of the relief claimed in this unnumbered

paragraph of her First Amended Complaint.


                                      GENERAL DENIAL

       Each numbered paragraph in this Answer responds to the identically numbered paragraph

in the First Amended Complaint. Defendants deny all allegations, declarations, claims or

assertions in the First Amended Complaint that are not specifically admitted in this Answer.

                                           DEFENSES

       By alleging the separate and additional defenses set forth below, Defendants are not in

any way agreeing or conceding that they have the burden of proof or the burden of persuasion on

any of these issues.

                                        FIRST DEFENSE

       The First Amended Complaint fails to state a claim upon which relief may be granted.

                                      SECOND DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the First and Fourteenth Amendments

to the Constitution of the United States, Article I, Section 8 to the New York State Constitution,

and/or Article I, Section 5 of the Alaska State Constitution.




                                                19
         Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 20 of 22



                                            THIRD DEFENSE

        Any allegedly defamatory statement of and concerning Plaintiff is true or substantially

true, and Plaintiff cannot carry her burden of proving that they are materially false.

                                       FOURTH DEFENSE

        Some or all of the statements at issue are not reasonably capable of the defamatory

meaning attributed to them by Plaintiff.

                                            FIFTH DEFENSE

        Some or all of the statements at issue are not “of and concerning” the Plaintiff.

                                            SIXTH DEFENSE

        Some or all of the statements at issue are not actionable because they constitute

statements of opinion, or statements of opinion based on disclosed facts.

                                       SEVENTH DEFENSE

        At all relevant times, Plaintiff was a public figure for purposes of the law of defamation

as relevant to her claims in this action.

                                        EIGHTH DEFENSE

        Defendants acted without malice, in both the constitutional sense and the common law

sense, and without the requisite scienter, in both the constitutional sense and the common law

sense, in all of their conduct relating to the statements at issue.

                                            NINTH DEFENSE

        Defendants acted without fault, as required by the United States Constitution, in all of

their conduct relating to the statements at issue.




                                                     20
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 21 of 22



                                      TENTH DEFENSE

       The statements in question all related to matters of substantial public interest and

legitimate public concern.

                                    ELEVENTH DEFENSE

       Defendants did not proximately cause any injury that Plaintiff allegedly suffered.

                                    TWELFTH DEFENSE

       Plaintiff’s alleged damages, if any, are the result of her own conduct or the conduct of

others beyond Defendants’ control and for whom Defendants are not legally responsible.

                                  THIRTEENTH DEFENSE

       Plaintiff has failed to mitigate her damages as required by law.

                                  FOURTEENTH DEFENSE

       By reason of the First and Fourteenth Amendments to the Constitution of the United

States, Defendants are immune from liability for punitive or exemplary damages under the

circumstances alleged in the First Amended Complaint.

                                    FIFTEENTH DEFENSE

       By reason of the First and Fourteenth Amendments to the Constitution of the United

States, the common law, and the law of the states of New York and Alaska, Plaintiff may not

recover disgorgement damages.

                                   SIXTEENTH DEFENSE

       Plaintiff is barred from recovery, in whole or in part, by the doctrine of incremental harm.




                                                21
        Case 1:17-cv-04853-JSR Document 75 Filed 01/02/20 Page 22 of 22



                                  ADDITIONAL DEFENSES

       Defendants hereby give notice that, due to their incomplete knowledge as to the matters

set forth in the First Amended Complaint, they are unable to determine whether they have

additional defenses not expressly enumerated in the preceding paragraphs or elsewhere in this

Answer. Defendants thus reserve their right to amend their Answer, to assert additional defenses

and to rely upon those additional defenses to the extent they become available or apparent during

discovery or further proceedings in this action.



                                        JURY DEMAND

       Defendants demand a trial by jury of all issues triable by jury.



WHEREFORE, Defendants respectfully request that:

       a.      Plaintiff’s First Amended Complaint be dismissed in its entirety with prejudice;

       b.      Defendants be awarded their costs, including reasonable attorneys’ fees; and

       c.      Such other relief as the Court deems just and proper.


Dated: January 2, 2020
       New York, New York                               Respectfully submitted,

                                                        BALLARD SPAHR LLP

                                                          /s/ Jay Ward Brown
                                                        Jay Ward Brown
                                                        Thomas B. Sullivan
                                                        1675 Broadway, 19th Floor
                                                        New York, NY 10019
                                                        Telephone: (212) 223-0200
                                                        Facsimile: (212) 223-1942
                                                        brownjay@ballardspahr.com
                                                        sullivant@ballardspahr.com
                                                        Counsel for Defendants



                                                   22
